Citation Nr: 0116499	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  00-05 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypothyroidism 
(claimed as thyroid problems due to undiagnosed illness).

2.  Entitlement to service connection for chronic bronchitis 
(previously claimed as breathing problems due to undiagnosed 
illness).

3.  Entitlement to service connection for alopecia areata 
(previously claimed as hair loss due to undiagnosed illness).

4.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
irritable bowel syndrome (previously claimed as 
gastrointestinal problems due to undiagnosed illness).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1987 to 
June 1991.  His service included active duty in the Southwest 
Asia Theater of operations during the Persian Gulf War.  His 
record of service shows that his military occupational 
specialty was field medical service technician and general 
duty hospital corpsman.  His awards and medals include the 
Sea Service Deployment Ribbon, National Defense Service 
Medal, Fleet Marine Force Ribbon, Southwest Asia Service 
Medal, Good Conduct Award, Navy Unit Commendation and the 
Combat Action Ribbon.  

The current appeal arose from a January 2000 rating decision 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The RO, in pertinent part, 
denied service connection for hypothyroidism (claimed as 
thyroid problems due to undiagnosed illness), breathing 
problems due to undiagnosed illness and hair loss due to 
undiagnosed illness.  In addition, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim of entitlement to service connection for 
gastrointestinal problems due to undiagnosed illness.  The 
veteran is currently service-connected for post traumatic 
stress disorder (PTSD) with a 30 percent disability 
evaluation.

In a January 2001 statement, the veteran raised informal 
claims of entitlement to service connection for muscle and 
joint pain, swelling of his feet and hands, reflux, chronic 
prostatitis and chronic fatigue, as a result of serving in 
the Persian Gulf War.  Service connection for fatigue was 
previously denied by the RO in July 1974.  In any event, 
these claims have been neither procedurally prepared nor 
certified for appellate review, and are referred to the RO 
for initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

The veteran and his wife provided oral testimony at a RO 
personal hearing before the undersigned Member of the Board 
of Veterans' Appeals (Board) in April 2001, a transcript of 
which has been associated with the claims file.  Additional 
evidence was submitted at the hearing before the Board; the 
veteran has waived initial review of the additional 
information by the RO.

The case has been forwarded to the Board for appellate 
review.

The issues entitlement to service connection for 
hypothyroidism (claimed as thyroid problems due to 
undiagnosed illness), chronic bronchitis (previously claimed 
as breathing problems due to undiagnosed illness) and 
irritable bowel syndrome (previously claimed as 
gastrointestinal problems due to undiagnosed illness) are 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  VA has fulfilled its duty to assist the veteran in the 
development of all facts pertinent to his claims, and all 
available, relevant evidence necessary for the disposition of 
the appeal has been obtained by the RO.

2.  The veteran's hair loss disorder and symptomatology 
therefrom has been diagnosed as alopecia areata.




3.  There is no probative, competent medical evidence of 
record relating alopecia areata to service. 

4.  In July 1994 the RO denied entitlement to service 
connection for a gastrointestinal disorder.

5.  The evidence submitted since the July 1994 rating 
decision is neither redundant nor cumulative of evidence 
previously of record, it bears directly and substantially 
upon the issue at hand, provides a more complete picture of 
the circumstances surrounding the origin of the veteran's 
gastrointestinal disorder, and by itself or in connection 
with the evidence previously of record, is significant and 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  Alopecia areata (previously claimed as hair loss due to 
undiagnosed illness) is not a disease or injury for VA 
compensation purposes which was incurred in or aggravated by 
active service, and is not the result of an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1131, 1117, 1118 (West 1991 & 
Supp. 2000) 1131 (West 1991); Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C. § 
5107); 38 C.F.R. §§ 3.303, 3.317 (2000).

2.  Evidence received since the July 1994 determination 
wherein the RO denied the claim of entitlement to service 
connection for a gastrointestinal disorder is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a), § 20.302(b), 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background
Hair Loss Due to Undiagnosed Illness

Service medical records at enlistment show no evidence of a 
skin or hair loss disorder.  On examination for release from 
active duty, clinical evaluation showed no abnormalities, 
especially with respect to skin and hair loss.  In fact, on 
the report of medical history, the veteran indicated that he 
was in good health and was taking no medication.

In June 1997 the veteran was treated for recurrent pustules 
which were around his hair and turned into red scaly spots 
when he scratched them.  The examiner assessed that the 
condition was probably underlying acne necrotica.  

On the Persian Gulf Registry Code Sheet the veteran indicated 
that during his service in the Persian Gulf he was exposed to 
smoke from oil fires, diesel and or other petrochemical 
fumes, burning trash/feces, chemical agent resistant compound 
(CARC), depleted uranium, nerve gas or other nerve agents.  
He used personal pesticides, drugs to protect against nerve 
agents, and he was immunized against anthrax.  He went on 
combat patrols or other very dangerous duties from 13 to 50 
times.  He was under enemy fire four weeks or more, and he 
witnessed chemical alarms.  He described his health after the 
Persian Gulf service as good, and indicated that he had no 
functional impairments.  

In a statement that accompanied his February 2000 VA Form-9, 
the veteran stated that that he developed sores in his head, 
and that his hair fell out and grew back in three months.  He 
currently had one sore on his head and arm.

In an April 2000 statement the veteran reported that he had a 
skin rash on his left arm and head where the hair had fallen 
out.  He was treated by a dermatologist who could not 
determine the cause or the proper diagnosis.  He stated that 
the skin rashes on his arm and head were getting bigger.

A VA Gulf War guidelines examination was conducted in April 
2000.  The examination report revealed that during his period 
in the Gulf War, the veteran was subjected to fumes from the 
oil burning fields in the area.  He was involved in areas 
where scud missiles were used and was in contact with CARC, 
insecticides and other common conditions in the area.  It was 
noted that he had been employed since 1994, with the VA in 
Tuscaloosa.

A VA examination of the skin was conducted in April 2000.  
The veteran complained of lesions which he reported had 
developed shortly after his service in the Gulf War.  He 
complained of an enlarging lesion on his left arm, which was 
asymptomatic, and a lesion on his mid-chest which came and 
went.  He got "bumps" on his scalp which were pruritic, and 
which had been associated with hair loss.  He stated that he 
had not had any further problems with hair loss, but did 
occasionally get itchy papules, which developed in the scalp.  
He was diagnosed with dermatofibroma of the left arm, 
possible folliculitis based on morphology of lesion and 
scalp, and history of itchy papules which developed in the 
scalp.  The examiner noted that the history of hair loss 
described by the veteran was consistent with a condition 
called alopecia areata.  The examiner recorded that alopecia 
areata is an autoimmune hair loss in which well-circumscribed 
round patches of hair loss develop on the scalp, which is 
associated with a burning or itching sensation.  The 
condition can be progressive and or it can recur.  However, 
usually hair does regrow in several months.

The veteran was examined by VA in January 2001.  He reported 
that he arrived in Saudi Arabia in September 1990 with the 
1st Battalion, 6th Marines of the 2nd Marine Division.  Every 
week his unit moved closer to the Kuwait Saudi border until 
they were one mile from the Kuwait line.  During a nine-month 
period his entire division was exposed to burning oil wells.  
Everyone in his division was covered with the burnt oil soot 
the entire time.  He took daily physostigmine pills and 
received monthly injections of IGG.  

His division was bombed by "Friendly Fire" from the Navy, 
Air Force and Marines.  975 pounds of cluster bombs were 
dropped on the unit.  The examiner noted that the members of 
the 1st Battalion 6th Marine Division were very likely exposed 
to depleted uranium during that time.  

The veteran reported that he noticed some symptoms one-week 
later and subsequently experienced such symptoms as memory 
loss, difficulty concentrating, restlessness and insomnia.  
He experienced muscle twitching, fatigue, night sweats, and 
declining lung function.  He had difficulty with exercising 
due to shortness of breath with minimal exertion.  He also 
had wheezing and frequent pulmonary infections.  

The examiner noted that the veteran's claim should be given 
careful consideration because he entered the Gulf War in good 
physical health in September 1990, and currently his life was 
very different from his life prior to Desert Storm.  He dealt 
with a significant amount of pain on a daily basis, and had 
to struggle to go on with daily activities, and try to go to 
work and do his job.  His symptoms were virtually identical 
to those of other Gulf War veterans and were consistent with 
those noted to be part of the Gulf War syndrome.  His 
symptoms included joint pain and swelling, muscle aching, 
weakness, fasciculations and cramping, memory loss, 
restlessness and insomnia.  He had suffered a significant 
decline in his pulmonary function with symptoms of shortness 
of breath and wheezing and frequent pulmonary infections.  
Other problems, which had surfaced, included moderately 
severe recurrent acute prostatitis and hypothyroidism.

The examiner further noted that it was a documented fact that 
the veteran's Battalion was given the Fox MM-l Alert to go to 
MOPP IV in February 1991.  The MM-1 Fox NBC Detector Air 
Monitor at that location on that day picked up evidence of 
Sarine Lewisite and Mustard Gas.  In addition, his Battalion 
was exposed to depleted uranium in January 1991 as a result 
of the "Friendly Fire."  The examiner opined that it was 
difficult to ignore all of the evidence presented and the 
veteran should be service connected for all of the above 
problems.

At his personal hearing in April 2001 the veteran testified 
that he had spots on his arm and head that he did not have 
until he returned from the Persian Gulf.  The condition comes 
and goes and causes his hair to fall out.  He stated that his 
psychiatrist prescribed Erythromycin to scrub his head and 
told him that it would take about a month for his hair to 
grow back.  He had not had an episode for one year.  Tr., pp. 
11-12.  He currently went to a VA dermatologist for a skin 
disorder on his arm and back.  Tr., p. 12.

The veteran's wife testified that she had been married to the 
veteran since January 2000.  She stated that she is a nurse 
and works in a nursing home.  When she came home from work, 
she had to be a nurse to the veteran.  She disclosed that his 
problems had worsen since they had gotten married.  Tr., p. 
13.

Gastrointestinal Problems Due to Undiagnosed Illness

The evidence, which was of record prior to the July 1994 
denial of entitlement to service connection for bleeding in 
stools, is reported in pertinent part below.

Service medical records reveal the veteran had no reported 
gastrointestinal abnormalities during military service.  

In November 1993 the veteran filed a claim, inter alia, for 
entitlement to service connection for bleeding in stools.  He 
asserted that the claimed disorder occurred since his 
discharge from the military.  In addition, in November 1993, 
he was seen at VA Medical Center (MC) mental health clinic.  
He reported, among other things, that when he initially 
returned home from military service, he had bloody stools up 
to five times a day and was treated by a local medical 
doctor.

By rating decision dated in July 1994, the RO denied the 
veteran's claim for bleeding in stools.  The veteran filed a 
notice of disagreement in December 1994.  The RO issued a 
statement of the case in June 1995.  The veteran did not 
perfect an appeal on the issue of entitlement to service 
connection for bleeding in stools and that RO's decision 
became final.

Evidence submitted subsequent to the July 1994 denial of 
service connection for bleeding in stools is reported in 
pertinent part below.

In a November 1991 post-service medical report by a private 
physician, it was noted that the veteran had sought an 
evaluation because he had been in the Gulf War and was 
concerned about what he had contracted while serving over 
there.  He reported having increased stools for the previous 
one to two months.  He was diagnosed with spastic colon.  

In an October 1996 report it was indicated that the veteran 
was referred for an evaluation of rectal bleeding.  He 
reported having had blood in his stool off and on for the 
past five years.  He experienced occasional loose stools.  He 
also complained of "hyperactive noise" in his intestines 
and occasional nausea but no vomiting.  He was diagnosed with 
right lower quadrant abdominal pain, hemoccult positive stool 
and rectal bleeding.  The physician noted that taken 
together, the veteran's symptoms were suggestive of 
inflammatory bowel disease.  A colonoscopy/ biopsy was 
performed.  The diagnosis was internal hemorrhoids, which, 
the physician noted, likely represents the source of the 
veteran's rectal bleeding.  Otherwise he had a normal 
colonoscopy to the terminal ileum.  Examination of the 
abdomen in November 1998 revealed no specific acute 
diagnostic abnormality.  

In February 1999 he underwent an upper 
endoscopy/duodenoscopy.  The impression was that there were 
no active ulcers in the stomach or bleeding sites, mild 
erythema in the distal esophagus, and no evidence of 
esophageal tears or ulcerations.  In addition, in a February 
1999 private hospital report it was revealed that the veteran 
was admitted to the hospital for fever, abdominal pain and 
recurrent diarrhea.  He was diagnosed, in pertinent part, 
with recurrent diarrhea and abdominal pain.  An ultrasound of 
the gallbladder revealed negative findings.  A hepatobiliary 
image taken in March 1999 revealed no significant abnormality 
of the gallbladder or bowel activity.

In a statement that accompanied his February 2000 VA Form-9, 
the veteran stated that his gastrointestinal problems had 
been a chronic problem since the war, and he had been 
hospitalized for an undiagnosed gastrointestinal problem.

A VA Gulf War Guidelines examination in April 2000 revealed 
that the veteran started noticing some abdominal cramps, 
passing of flatus, periods of diarrhea and constipation 
sometime in 1991.  He was evaluated in 1993, had a endoscopic 
evaluation and was diagnosed as having irritable bowel 
syndrome.  It was noted that he had had some symptoms 
especially loose bowel movements around three bowel movements 
a day, followed by periods of constipation.  The diagnosis 
was irritable bowel syndrome.

The veteran underwent a video colonoscopy in July 2000.  The 
diagnosis was negative suboptimal evaluation up to cecum 
except internal hemorrhoids.  It was noted that recent rectal 
bleeding was probably secondary to hemorrhoids.  In addition, 
it was noted that the veteran's symptomatology was consistent 
with irritable bowel syndrome and possible proctalgia.  He 
was given a trial of Librax.  A small bowel follow through 
conducted in September 2000 revealed normal findings. 

In her April 2001 written statement, the veteran's wife noted 
that both she and the veteran lose sleep due to his joint 
pain, urinary frequency, diarrhea and acid reflux.  

At his personal hearing in April 2001 the veteran testified 
that when he returned home from the Gulf War, the main thing 
that bothered him was the irritable bowel syndrome.  He had a 
lot of diarrhea and blood in the stool.  He had diarrhea and 
a lot of constipation while he was in the Desert.  He was in 
the Desert from September 1990 to April 1991.  Everybody had 
problems with diarrhea or constipation.  It was always coming 
and going, and the odor was foul.  He was currently on 
Librax, which he had been taking since 1993 or 1994.  Tr. pp. 
4-5.  He had had three colonoscopies because of his problems 
with diarrhea and constipation.  

He stated that he was hospitalized in 1998 and the doctors 
did not know whether it was his gallbladder or something 
else.  He was diagnosed with irritable bowel syndrome by his 
private physician in 1991.  Tr., pp. 6-7.  He testified that 
his gastrointestinal symptoms had worsened.  It had gotten so 
bad that he had had to change his lifestyle.  He stated that 
he could barely get to work.  Tr., p. 14.


Criteria
Duty to Assist

Except as otherwise provided, a veteran has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  VCAA, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C.A. § 5107).  

Upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5103).  

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5102).  

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).  

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) 
shall include obtaining the following records if relevant to 
the claim:  

(1) The claimant's service medical 
records and, if the claimant has 
furnished the Secretary information 
sufficient to locate such records, other 
relevant records pertaining to the 
claimant's active military, naval, or air 
service that are held or maintained by a 
governmental entity.

(2) Records of relevant medical treatment 
or examination of the claimant at 
Department health-care facilities or at 
the expense of the Department, if the 
claimant furnishes information sufficient 
to locate those records.

(3) Any other relevant records held by 
any Federal department or agency that the 
claimant adequately identifies and 
authorizes the Secretary to obtain.  

VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.

The Secretary shall treat an examination or opinion as being 
necessary to make a decision on a claim for purposes of 
paragraph (1) if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant)--

(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.

VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).  


Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability, which 
has persisted for a period of six months or more, resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms such as those listed in paragraph 
(b) of this section, provided that such disability became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001 and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117 (West 1991 & 
Supp. 2000);  38 C.F.R. § 3.317 (2000); Public Law 103-446 
(November 2, 1994).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).

A disability referred to in this section shall be considered 
service connected for purposes of all laws of the United 
States.  Signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss or menstrual disorders.

Compensation shall not be paid under this section, (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, the 
Southwest Asia theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317 (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  This rule 
does not mean that any manifestation in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000); see also 
Savage v. Gober, 10 Vet. App. 488 (1997).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

However, continuous service for 90 days or more during a 
period of war, and post-service development of a presumptive 
disease to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2000).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
disease alleged to have been incurred in or aggravated by 
such service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
1991).

New and Material Evidence

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105(d) (West 1991); 
38 C.F.R. § 20.302(b), 20.1103 (2000).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000); Hickson v. West, 12 Vet. App. 247 (1999).

The Court has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).



New evidence is evidence, which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); Duran v. Brown, 7 Vet. App. 216, 220 (1994). However, 
lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  



Analysis
Duty to Assist

As indicated above, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA of 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id; see Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. February 22, 2001).  

In the case at hand, the Board is satisfied that the duty to 
assist has been met under the new law.  The veteran has been 
provided with notice of what is required to substantiate his 
claims.  By virtue of the rating decision and the statement 
of the case and supplemental statements of the case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claims.  The RO specifically noted the requirements for 
prevailing on a claim for service connection.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103).  




The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, including any 
relevant records adequately identified by the veteran as well 
as authorized by him to be obtained.  In this regard, the 
veteran's service medical records are on file, he was 
afforded a VA examination in April 2000 to include a Persian 
Gulf War Guidelines examination, and he and his wife 
proffered testimony at a hearing before the undersigned 
Member of the Board. 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claims is required to comply with 
the duty to assist him as mandated by the VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent supplemental 
statement of the case was issued to the veteran.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to 
this new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran has been offered the opportunity to submit evidence 
and argument on the merits of the issues on appeal, and has 
done so.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO of his claims under the new law would 
only serve to further delay resolution of his claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.  



Service Connection for Hair Loss Due to Undiagnosed Illness

The Board reiterates the three basic requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed in-service injury or disease 
and a current disability.  See Hickson, supra.  

In addition, in the case of a Persian Gulf War claim, a 
disability may be service-connected provided that it became 
manifest during active service in the Southwest Asia theater 
of operations or to a degree of 10 percent or more not later 
than December 31, 2001; and provided that the disability 
cannot be attributed to any known clinical diagnosis.  
38 U.S.C.A. § 1117 (West 1991); 38 C.F.R. § 3.317 (a)(1) 
(2000).

In this case, there is clear evidence that the veteran served 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  He essentially asserts that he has a hair 
loss disorder as a result of such service.  He has also 
asserted that his hair loss  disorder is due to an 
undiagnosed illness.

The Board notes that the veteran's claimed hair loss disorder 
has been diagnosed and accordingly there is no basis for his 
claim that hair loss is due to an undiagnosed illness 
occasioned by service in the Persian Gulf.  In this regard, 
the VA medical examination of record has specifically 
identified the veteran's claimed hair loss disorder as 
alopecia areata.  Thus, the relevant medical evidence does 
not show that the veteran currently has an undiagnosed 
illness that can be related to service under the provisions 
of 38 C.F.R. § 3.317 (2000).  As the veteran's claimed 
disorder has been diagnosed, the provisions of 38 U.S.C.A. § 
1117 and 38 C.F.R. § 3.317 cannot be used to establish 
service connection.  See 38 C.F.R. § 3.317(a)(1)(ii). 

In cases, such as this, where there is a diagnosis, the case 
must be decided on a direct basis.  Turning to a review of 
this claim on a direct basis, the Board notes that the 
service medical records are negative for any evidence of the 
claimed diagnosed alopecia areata disorder.  The evidence of 
record shows that recurrent pustules, which showed up around 
the veteran's hair and diagnosed as acne necrotica were first 
noted in June 1997.  In June 1999 he was treated for an 
eczema/seborrhea outbreak on his face and scalp which was 
related to stress of moving offices and equipment.  A 
diagnosis of alopecia areata was rendered during VA 
examination in April 2000.  However, neither the April 2000 
examination report nor any subsequent reports provide 
competent medical evidence linking the veteran's hair loss 
disorder to his period of active military service or during 
any applicable presumption period.  

Furthermore, there is no evidence of a relationship between 
the veteran's claimed hair loss disorder and continuity of 
symptomatology.  See Savage, supra.  The veteran was 
discharged from service in 1991, medical evidence of record 
shows that he first received post-service treatment for a 
skin disorder associated with his scalp in 1997.  

Based on the foregoing, the Board finds that the veteran's 
claimed alopecia areata disorder is not shown to have been 
present in service or during an applicable presumption 
period.  Nor is there medical evidence of a relationship 
between the veteran's claimed hair loss disorder and any 
alleged continuity of symptomatology.  See Voerth v. West, 13 
Vet. App. 117 (1999); McManaway v. West, 13 Vet. App. 60 
(1990); Savage, supra.  38 C.F.R. § 3.303(b) (2000).

Moreover, the Board notes that, while the veteran is 
competent to state whether he has some of the symptoms of his 
claimed disorder, he is not competent to render an opinion 
that such claimed symptoms are due to an undiagnosed illness 
or in anyway related to a specific incident during military 
service.  That is, being a layperson, he is not competent to 
give an opinion regarding medical causation or diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's alopecia areata disorder is related to a disease or 
injury incurred during service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

The Board views the foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for alopecia areata.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

New and Material Evidence

The veteran seeks to reopen his claim of service connection 
for irritable bowel syndrome (previously claimed as 
gastrointestinal problems due to undiagnosed illness), which 
the RO denied in July 1994.  As noted earlier, when a claim 
is finally denied by the RO, the claim may not thereafter be 
reopened and allowed, unless new and material evidence has 
been presented.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 
3.104 (2000).

When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action, to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

The Court has defined new evidence as evidence, which was not 
in the record at the time of the final disallowance of the 
claim, and, is not merely cumulative of other evidence in the 
record.  See Smith, supra at 314.  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability.  
See Hodge, supra at 1363.

In this instance, the Board finds that the veteran has 
submitted evidence that was not in the record at the time of 
the final determination of July 1994.  The evidence consists 
of the November 1991 private post-service medical report, the 
October 1996 evaluation of rectal bleeding, the February 1999 
private hospital report, the April 2000 VA examination 
reports, the July 2000 video colonoscopy report, a written 
statement from the veteran's wife and the oral testimony of 
the veteran and his wife at the personal hearing before the 
Board.  Thus, the evidence submitted by the veteran since the 
July 1994 rating decision is new and not redundant or 
cumulative of evidence previously of record.  

Moreover, the evidence submitted since the July 1994 rating 
decision is material because it provides a more complete 
picture of the circumstances surrounding the origin of the 
veteran's claimed gastrointestinal disorder.  See Hodges, 
supra.  

In this regard, the November 1991 medical record reveals that 
the veteran was diagnosed with spastic colon within one year 
of his discharge from military service.  In his VA Gulf War 
Guidelines examination report, he reported that he had 
abdominal cramps, passing of flatus, and periods of diarrhea 
and constipation sometime in 1991.  He testified at his 
personal hearing that his condition has worsened, and he had 
had three colonoscopies because of problems with diarrhea and 
constipation.

Thus the evidence associated with claims file subsequent to 
the July 1994 rating decision bears directly and 
substantially upon the specific issue being considered in 
this case.  


The Board notes that this evidence provides a more complete 
picture of the circumstances surrounding the origin of the 
veteran's gastrointestinal disorder.  See Hodge, supra at 
1363, and is therefore material to the issue at hand.  

As this evidence bears directly and substantially upon the 
specific issue being considered in this case, it is 
significant, and must be considered to fairly decide the 
merits of the claim.  Based upon the foregoing, the Board 
finds that new and material evidence has been received since 
the July 1994 rating decision, and the veteran's claim for 
entitlement to service connection for irritable bowel 
syndrome (previously claimed as gastrointestinal problems due 
to undiagnosed illness), is reopened.

Upon reopening the veteran's claim, the Board finds that 
further development is necessary to assist with his claim 
because the possibility exists that such assistance will aid 
in the establishment of entitlement.  VCAA, Pub. L. No. 106-
475, § 3(a) 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).

Accordingly, the Board defers further consideration of the 
matter pending the completion of additional development that 
will be discussed below in the remand portion of this 
decision.  The Board believes that the claim requires 
additional development in view of the current state of the 
record in order to meet the duty to assist, and comply with 
applicable regulatory criteria.


ORDER

Entitlement to service connection for alopecia areata 
(previously claimed as hair loss due to undiagnosed illness) 
is denied.


The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
irritable bowel syndrome (previously claimed as 
gastrointestinal problems due to undiagnosed illness), the 
appeal is granted to this extent only.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As indicated earlier, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
229 F.3d 1369 (Fed. Cir. 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard, supra; VAOPGCPREC 16-92 
(published at 57 Fed. Reg. 49,747 (1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The veteran essentially asserts that service connection 
should be granted for hypothyroidism (claimed as thyroid 
problems due to undiagnosed illness), chronic bronchitis 
(previously claimed as breathing problems due to undiagnosed 
illness) and irritable bowel syndrome (previously claimed as 
gastrointestinal problems due to undiagnosed illness) because 
they resulted from active duty service.  He contends that 
these disorders are a result of his service in the Persian 
Gulf War.

Regarding his claimed respiratory disorder, service medical 
records show that the veteran was variously diagnosed with 
respiratory disorders during and subsequent to his military 
service.  In addition, he has been currently diagnosed with a 
respiratory disorder.  Further, with regard to his claimed 
gastrointestinal disorder, there is post-service medical 
evidence that he was diagnosed with a gastrointestinal 
disorder within one year of his discharge from service.  
While there is no in-service diagnosis of a thyroid disorder, 
the veteran has been currently diagnosed with hypothyroidism 
and a VA examiner in January 2001 opined that he should be 
service connected for his claimed disorders due to the status 
of his health after serving in the Persian Gulf War.  He 
stated that the veteran's symptoms are virtually identical to 
those of other Gulf War veterans and are consistent with 
those noted to be part of the Gulf War syndrome.

Based upon the foregoing, the Board finds that further 
development is warranted.  The VA examinations conducted in 
April 2000 for hypothyroidism, respiratory and 
gastrointestinal disorders did not adequately address the 
origin of such disorders or whether a relationship exists 
between the claimed disorders and the veteran's period of 
service.  The Board is of the opinion that association with 
the claims file of contemporaneous, comprehensive VA 
examinations and any accumulated treatment records would 
materially assist in the adjudication of the claimant's 
appeal, as well as satisfy the statutory duty to assist him 
in the development of his case under the new law.  See 38 
C.F.R. § 3.304(f) (2000); VCAA of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims, and to ensure 
full compliance with due process requirements, the case is 
remanded to the RO for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
of hypothyroidism, respiratory and 
gastrointestinal disorders.  

After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment records from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  


All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2)).  

3.  Following the above, the RO should 
schedule the veteran for VA special 
endocrine, respiratory and 
gastrointestinal examinations by the 
appropriate medical specialists including 
on a fee basis if necessary for the 
purpose of ascertaining the current 
nature, extent of severity, and etiology 
of hypothyroidism, respiratory and 
gastrointestinal disorders.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by each examiner prior and 
pursuant to conduction and completion of 
the examinations.  Each examiner must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies should be conducted.  

The respective medical specialist must be 
requested to express an opinion as to 
whether it is at least as likely as not 
that hypothyroidism, chronic bronchitis, 
and irritable bowel syndrome currently 
found on examinations is/ are related to 
any incident of service to include 
service medical documentation of related 
symptomatology, and if pre-existing 
service, was/were aggravated thereby.  
Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  


5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for hypothyroidism 
(claimed as thyroid problems due to 
undiagnosed illness), chronic bronchitis 
(previously claimed as breathing problems 
due to undiagnosed illness) and irritable 
bowel syndrome (previously claimed as 
gastrointestinal problems due to 
undiagnosed illness).  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims for service connection.  38 C.F.R. 
§ 3.655 (2000).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

